Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of December 2008 Commission File Number 000-52416 CHINAGROWTH SOUTH ACQUISITION CORPORATION 1818 Canggong Road, Fengxian Shanghai Chemical Industry Park Shanghai, China 201417 (Address of Principal Executive Offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F: x Form 20-F o Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934 o Yes x No If Yes is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): n/a Execution of Stock Purchase Agreement; Filing of Proxy Statement. On December 19, 2008, ChinaGrowth South Acquisition Corporation (CGNAC) issued a press release announcing that CSNAC had executed a share purchase agreement with Olympia Media Holdings Limited and filed its proxy statement in connection with its upcoming extraordinary general meeting of shareholders to be held on January 22, 2009 to consider and approve, among other things, a proposed business combination with Olympia Media Holdings Limited. The proxy statement is being furnished as Exhibit 99.1 to this Report of Foreign Issuer on Form 6-K. A copy of the investor presentation is furnished as Exhibit 99.2 to this Report of Foreign Issuer on Form 6-K. A copy of the press release is furnished as Exhibit 99.3 to this Report of Foreign Issuer on Form 6-K. The information in this Report, including all exhibits, shall not be deemed to be filed for the purposes of Section 18 of the Securities Exchange Act of 1934, as amended, or otherwise subject to the liabilities of that Section. It shall not be deemed incorporated by reference in any filing under the Securities Act of 1933, as amended, except as shall be expressly set forth by specific reference in such a filing. Exhibit No. Description 99.1 Notice of Extraordinary General Meeting of Shareholders, Proxy Statement and Proxy Card 99.2 Investor Presentation 99.3 Press Release Signatures Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. CHINAGROWTH SOUTH ACQUISITION CORPORATION Date: December 19, 2008 By: /s/ Michael W. Zhang Michael W. Zhang, Chief Executive Officer -2- Exhibit Index Exhibit No. Description 99.1 Notice of Extraordinary General Meeting of Shareholders, Proxy Statement and Proxy Card 99.2 Investor Presentation 99.3 Press Release -3-
